DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed July 22, 2022 (hereafter the “7/22 Reply”) has been entered.  Claim 26 has been canceled.  
Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 27, 29-32, 34-35, 38-41, 43-45, 47, and 49-53 remain pending, with Claims 49-53 withdrawn from consideration as directed to non-elected inventions.  

Claim Interpretation
As previously noted, the term “operably linked” is interpreted as requiring a nucleic acid sequence (e.g. a barcode or other sequence) to be linked in a manner such that the sequence may be transcribed by the “operably linked” promoter.  This is consistent with the instant specification on pg 16, lines 2-3 and ¶0085, pg 20, ¶0096, pg 102, ¶0102, and pg 32, ¶0139.  

Amended Claim 1 recites 
“a transcribable molecular barcode having a variable sequence and is
a) operably linked to the constitutive reporter of the first reporter gene construct, or
b) operably linked to a third promoter and is not operably linked to the constitutive promoter of the first reporter gene construct or the inducible promoter of the second reporter gene construct”, 

where possibility a) and possibility b) apply only in the alternative based on plain wording.  
It is noted that embodiments according to possibility a) only require two “reporter gene constructs” (i.e. no “third promoter” is required).  
 
Amended Claim 1 also recites the following:
“wherein the first reporter gene is operably linked to the constitutive promoter such that the first reporter gene produces a functional first reporter protein” (emphasis added; see lines 6-7), 
“wherein the second reporter gene is operably linked to the inducible promoter such that the second reporter gene produces a second functional reporter protein” (emphasis added; see lines 11-12), 
“a)	the constitutive promoter is not operatively linked to the second reporter gene and does not produce the second functional reporter protein” (emphasis added; see lines 24-25), and 
“b) the inducible promoter is not operatively [linked] to the first reporter gene and does not produce the first functional reporter protein” (emphasis added; see lines 26-27), 
where the first two quotes above regarding ‘reporter gene producing a functional protein’ are reasonably interpreted as meaning that each “reporter gene” (in the nucleic acid molecule of Claim 1) may be expressed to produce a functional protein.  
However, the last two quotes above do not present a “reporter gene” as producing a functional protein.  Instead, the literal wording of each presents a “promoter” as producing a functional protein, where promoters are recognized in the art as nucleic acid sequences used to direct transcription rather than protein production.  Therefore, each quoted is interpreted as reciting --does not produce a transcript used to produce the [second/first] reporter protein-- for the purposes of examination.  Applicant is urged to revise lines 24-27 to improve their clarity.  

Claim Objections – Withdrawn 
In light of amendments to Claim 1, the previous objections thereto because of informalities have been withdrawn.    

Claim Rejections - 35 USC § 112 – Withdrawn, New and Maintained
In light of the cancellation of Claim 26 and amendments to the claims, the previous 
rejection of Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45, and 47, 
rejection of Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23, 27, 29-32, 34-35, 38-41, 43-45, and 47, and 
separate rejections of Claims 7, 19 and 24 individually, 
have been withdrawn. 
In light of its cancellation, the previous rejection of Claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  
In light of its cancellation, the previous rejection of Claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 27, 29-32, 34-35, 38-41, 43-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment. 
The inclusion of Claims 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 27, 29-32, 34-35, 38-41, 43-45, and 47 is due to their dependency from Claim 1.
Amended Claim 1 recites the term “operably linked” six times (see lines 6, 11, 17 and 19-20).  Claim 1 was also amended to recite the phrases “not operatively linked” and “not operatively liked” in lines 24 and 26, respectively.  The latter appears to be a clerical error and should recite --linked—in place of “liked”. 
Based on line 24, the arrangement of the constitutive promoter appears to be “operably linked” to “the first reporter gene” but “not operatively linked” to the second reporter gene.  And based on line 26, the arrangement of the inducible promoter to be “operably linked” to “the second reporter gene” but --not operatively linked-- to the first reporter gene.  
In both cases, it is unclear whether “not operatively linked” is the opposite of “operably linked”.  Stated differently, it is unclear whether the arrangements in light of lines 24 and 26 above are the same as, or different from,
the constitutive promoter being “operably linked” to “the first reporter gene” but “not operably linked” to the second reporter gene; and
the inducible promoter being “operably linked” to “the second reporter gene” but  --not operably linked-- to the first reporter gene.
This lack of clarity creates ambiguity regarding the physical arrangements of the constitutive promoter and the inducible promoter to the first and second reporter genes.  The scope of Claim 1 changes depending on whether “operably linked” and “operatively linked” have the same meaning.  
The instant application as filed does not expressly define either term, the plainly different wording suggests different meanings, where the difference(s) in meaning is/are uncertain.  The instant specification contains 40 instances of the term “operably linked”, and three instances of the term “operatively linked” (see pg 12, ¶¶0074-0075 and pg 18, ¶0092).  There are no instances of “operatively liked”.  
The first instance of “operatively linked” is in the context of viral vectors “linked to exogenous nucleic acid molecules to transfer” them, which is inconsistent with the use of the term in Claim 1.  The second instance is in the context of DNA “linked with regulatory sequences” without limitation to a promoter, and the third instance is in the context of “an operatively linked gene” without further clarification.  
These instances do not reasonably convey to the skilled artisan what difference(s) is/are present between the terms “operably linked” and “operatively linked”, so the metes and bounds of Claim 1 are unclear, which renders the claim indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the terms “operatively linked” and “operatively liked” (in lines 24 and 26) are interpreted as being “operably linked” for purposes of examination.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 27, 29-32, 34-35, 38-41, 43-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection that has been previously presented and has been adjusted in light of amendments to Claim 1.  
Claims 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45 and 47 are included due to their dependencies from Claim 1.  
Amended Claim 1 recites 
“a transcribable molecular barcode having a variable sequence and is 
a) operably linked to the constitutive reporter of the first reporter gene construct, or
b) operably coupled to a third promoter and is not operably linked to the constitutive promoter of the first reporter gene construct or the inducible promoter of the second reporter gene construct, 
wherein the first reporter gene construct and the second reporter gene construct are in divergent orientation relative to each other” 

(emphasis added; see lines 14-23).  
Consideration of part b) and the wherein clause quoted above necessarily means that in embodiments wherein “the transcribable molecular barcode” is “operably coupled to a third promoter”, that ‘third construct’ must be in between divergently oriented first and second “reporter gene construct[s]”.  This is the required conclusion because if that ‘third construct’ were anywhere else, “the transcribable molecular barcode” would be subject to transcription by either the constitutive promoter or the inducible promoter.  
But a review of the instant application as filed found no literal or descriptive support for such an arrangement of a ‘third construct’.  For example, Fig. 2 of the instant application depicts a “Semi-random barcode” that may be transcribed by the hPGK promoter, which corresponds to the “constitutive promoter” of the “first reporter construct” as explained in the first indefiniteness rejection above.  While this provides support for the possibility encompassed by part a) of Claim 1, this is contrary to the requirements of part b) and the wherein clause quoted above.  
Thus there is insufficient support for embodiments of Claim 1 comprising “a transcribable molecular barcode having a variable sequence” according to part b) as quoted above.  
And so, Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45 and 47 encompass specific subject matter that was not adequately described to demonstrate possession of the claimed nucleic acid molecules.   
Response to Applicant Arguments
Applicant's arguments filed with the 7/22 Reply (see pgs 10-11) have been fully considered with the totality of the record.  The arguments are not persuasive. 
Applicant first argues that “[t]he examiner admits that [the] configuration of the ‘third construct’ is implicit as recited in Claim 1” (italics in the original).  This argument is not persuasive because the “implicit” meaning of part b) as quoted above is not at issue.  
Instead, the issue is the subject matter encompassed by that part b), which lacks literal or descriptive support in the instant application as filed.  This new matter rejection was raised in response to the amendment of September 2, 2021 which introduced part b) and the associated wherein clause for the first time.  Thus Applicant’s argument for the subject matter as ‘implicitly’ supported by the wording of part b) fails to provide adequate support for the subject matter based on part b).  Stated differently, Applicant’s attempt to argue support for subject matter in the wording of part b) based on the wording of part b) is not persuasive.  
Applicant further argues that 
“it is not disputed that all three constructs have both literal and descriptive support, and it is not disputed that the first and second gene construct existing in a divergent orientation has both literal and descriptive support.  For this reason, Applicant asserts that the feature in question is at least implicit in the specification when interpreted by one of ordinary skill in the art” (see pgs 10-11, bridging ¶).

This argument is not persuasive because the issue is not whether there is support for all three constructs, nor whether there is support for the first and second constructs being divergently oriented.  The issue is whether there is adequate support for the combination of the three constructs in the configuration presented in Claim 1, where a molecular barcode “is not operably linked” to either the first or second promoter (of the first and second constructs, respectively) as explained above.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of its cancellation, the previous rejection of Claim 26 under 35 U.S.C. 103 as being unpatentable over Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al., Shearwin et al. and Bhang et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, 13, 15-16, 19-20, 23, 30-32, 34-35, 38-41, 43-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“Clonal Analysis via Barcoding Reveals Diverse Growth and Differentiation of Transplanted Mouse and Human Mammary Stem Cells” Cell Stem Cell 14, 253–263, February 6, 2014, as previously cited) in view of Cheung et al. (“Analysis of the clonal growth and differentiation dynamics of primitive barcoded human cord blood cells in NSG mice” BLOOD, 31 Oct 2013, vol. 122:18, 3129-3137, as previously cited), Sawen et al. (Cell Reports 14, 2809–2818 March 29, 2016, cited in IDS filed June 5, 2020), Le Devedec et al. (“Two-Photon Intravital Multicolor Imaging Combined with Inducible Gene Expression to Distinguish Metastatic Behavior of Breast Cancer Cells In Vivo” Mol Imaging Biol (2011) 13:67-77). and Shearwin et al. (“Transcriptional interference – a crash course” Trends Genet. 2005 June ; 21(6): 339–345, doi:10.1016/j.tig.2005.04.009), all as previously applied.
This rejection has been previously presented.
The materials and methods used by Nguyen et al. are detailed by Cheung et al., which is listed as a cited reference on pg 262 of Nguyen et al. (right col., second reference from bottom).  It is further noted that the first four documents are directed to the use of nucleic acid expression constructs to label and analyze cells as a common field of endeavor.  The teachings of Shearwin et al. regarding arrangement of two transcriptional units are reasonably pertinent to the expression constructs of the first four documents.  
Nguyen et al. teach nucleic acid molecules and vectors for barcoding stem cells and to aid in their analysis in vivo (see e.g. Abstract) using a nucleic acid molecule based on “the MPG vector” with a barcode sequence linked to a green fluorescent protein (GFP) coding region and subject to transcription by the same promoter (see e.g. pg 254, Figure 1, and pg 260, right col., third paragraph), where that GFP expressing transcription unit corresponds to “a first reporter gene construct” of Claim 1 as well as Claims 3-4, 7 and 30.  
Nguyen et al. do not teach the specific details of the MPG vector, “a second reporter gene construct”, or “a transcribable molecular barcode having a variable sequence” as present in Claim 1.
Cheung et al. teach details of the MPG vector (of Nguyen et al.) as including its identity as a lentiviral vector containing a 27-nucleotide non-coding DNA barcode sequence (“BC”) inserted downstream of the GFP reporter coding sequence, which is under the control of a PGK (constitutive) promoter (see pg 3130, Fig. 1A and its legend; copy of Fig. 1A below), which confirms correspondence of the GFP expressing transcription unit to “a first reporter gene construct” and to “transcribable molecular barcode having a variable sequence [ ] that is a) operably coupled to the constitutive reporter of the first reporter gene construct” in Claim 1 and to as well as Claims 3-4, 7 and 30:  

    PNG
    media_image1.png
    226
    802
    media_image1.png
    Greyscale
.
A lentiviral vector is a “retrovirus vector” of Claims 30-32 because the vector is in plasmid form that is expanded in competent DH10B bacteria (see e.g. pg 3130, Figure 1B, and pg 3131, right col.).  The barcode sequence is also operably linked to the PGK promoter because the lower strand of it would be transcribed by an RNA polymerase initiating transcription from the PGK promoter.  
Cheung et al. teach additional details regarding plasmid expansion in bacteria and their constructs in “a library of barcoded lentiviruses” as vectors, including their titre in HeLa (cancer) cells as 109 infections units/mL (see pgs 3130-3131, bridging ¶), which corresponds to Claims 31, 34-35, 38-41, 43-45 and 47.  
Cheung et al. also teach the transducing of ~200,000 CD34+ CB cells with their barcoding vectors after expanding them (in plasmid form) in DH10B bacteria to produce “30% barcoded” cells (see e.g. pg 3130, Figure 1B and right col., and pg 3131, left col.), which correspond to more than 50,000 barcoding events (because 30% of 200,000 is more than 50,000) as present in Claim 38 and to the vector libraries and cells of Claims 38-39, 41, 43 and 44.  
Cheung et al. further teach the use of massively parallel sequencing (MPS) of extracted “[g]enomic DNA” from the cells to retrieve the barcode sequence, which confirms that the MPG vector was inserted into linear human genomic DNA rather than maintained episomally.  This is further demonstrated by their description of the cells as “not affected by any obvious insertional mutagenesis mechanism” (see pg 3133, left col., 1st ¶, last sentence).  The extracted genomic DNA would also include linear nucleic acid molecules containing the inserted MPG vector.  
And like Nguyen et al., Cheung et al. do not teach “a second reporter gene construct” that is “in opposite orientation relative to” the GFP transcription unit of Nguyen et al. 
Sawen et al. teach an inducible (under control of a tetracycline operon, TetOP) H2b-mCherry system to study proliferation dynamics in hematopoietic stem cells (see e.g. Abstract and pg 2810, Figure 1 and right col.), which corresponds to “a second reporter gene construct” of instant Claim 1 as well as Claims 13, 15-16, 19-20 and 23.   
Le Devedec et al. teach using multicolor imaging of breast cancer cells by expression of GFP and inducible expression of cyan fluorescent protein (CFP), the latter via a lentiviral vector (see e.g. Abstract; pg 68, right col., second full paragraph; and pg 70, Fig. 1), which cells correspond to Claims 45 and 47 as explained further below.  They further teach expression of GFP via the MTLn3-GFP-ErbB1 breast cancer cell line (see Abstract and pg 68, right col., third full paragraph).  
Shearwin et al. teach transcriptional interference as “the suppressive influence of one transcriptional process, directly and in cis on a second transcriptional process” (italics in original; see pg 1, 1st ¶) and its interfering effects on two convergent promoters, two tandem promoters, and two overlapping promoters (see pg 2 and pg 12, Fig. 1).  An artisan having ordinary skill would recognize that the suppressive influences described by Shearwin et al. would not occur with two non-overlapping promoters that are arranged divergently.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the MPG vector molecule (of Nguyen et al. as detailed by Cheung et al.) 
to include an inducible H2b-mCherry transcription unit (as taught by Sawen et al.), that is arranged divergently and without overlap relative to the GFP transcription unit detailed by Cheung et al. (to avoid transcriptional interference as taught by Shearwin et al.), and 
to expand the modified nucleic acid molecules in HeLa (cancer) cells as taught by Nguyen et al., and then transduce the modified molecules into the stem cells of Nguyen et al. 
with the reasonable expectation of insertion into the linear genomic DNA of the cells (as taught by Cheung et al.) and successful broadening of the utility of the MPG vector to study proliferation dynamics in the stem cells of Nguyen et al. without surprising or unexpected results.  
Additional motivation to include a second transcription unit in the same molecule is provided by an artisan having ordinary skill recognizing the advantages in transducing and inserting a single nucleic acid construct, as compared to two constructs, with an expectation of success in the two transcription units being non-overlapping and divergently oriented based on Shearwin et al. 
Le Devedec et al. provide additional expectation of success through their teachings of different useful combinations of fluorophores (see pg 76, left col., first two paragraphs), and provide additional motivation for the modification (to use a combination of GFP and mCherry as explained above) through their teachings of additional experimental flexibility, such as intravital imaging and manipulating the inducibility of CFP expression (see e.g. pg 75, Fig. 7, and pg 76, left col., first paragraph).  It is further noted that an inducible H2b-mCherry transcription unit may be any deemed suitable by the artisan having ordinary skill and so is not limited to the TetOP arrangement taught by Sawen et al.
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known (inducible promoter) element for another to obtain predictable results; and simple use of known techniques (of Sawen et al., Le Devedec et al. and Shearwin et al.) to improve a similar method (of Nguyen et al.) in the same way.  
Additionally regarding Claims 34, 35, 45 and 47, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the experimental arrangement of cancer cells taught by Le Devedec et al. to include use of a single nucleic acid (i.e. lentiviral vector/plasmid) construct (i.e. the modified MPG vector as explained above based on Nguyen et al., Cheung et al., Sawen et al. and Shearwin et al.) with the reasonable expectation of successfully expanding the ability to analyze cancer cells beyond the MTLn3-GFP-ErbB1 breast cancer cells of Le Devedec et al. because of the broad host cell range of lentiviral vectors.  Additional motivation for the modification is provided by the recognition of a single nucleic acid (i.e. lentiviral vector/plasmid) construct providing an advantageous means of readily changing the combination of fluorophores, as taught by Sawen et al., to be used simultaneously.   
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of known elements for others (of Le Devedec et al.)  to obtain predictable results; and simple use of known techniques to improve a similar method (of Le Devedec et al.) in the same way.  

Claims 10, 12, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. as applied to Claims 1, 3, 4, 7, 13, 15, 16, 19, 20, 23, 30-32, 34-35, 38-41, 43-45 and 47 above, and further in view of Bhang et al. (as previously cited).  
This rejection has been previously presented with respect to Claims 10, 12, 24, 26-27 and 29.
As an initial matter, it is noted that the first four documents and Bhang et al. are directed to the use of nucleic acids to label and analyze cells as a common field of endeavor. 
The teachings of Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. have been described above.  Sawen et al. further teach expression of a reverse tetracycline transactivator (M2-rtTA) by the Rosa26 promoter (see e.g. pg 2810. Figure 1A).  
Their teachings do not include a T2A tandem gene expression element as present in Claims 10 and 12; a Tet-on transactivator sequence operably linked to a constitutive promoter on the same nucleic acid molecule as that derived from MPG vector, as present in Claim 24; a semi-random barcode sequence, as present in Claim 27; nor a molecular barcode comprising one or more amplification sequences, as present in Claim 29.  
Bhang et al. teach construction and use of “a semi-random 30-bp-long barcode sequence (i.e., 15 repeats of A/T (W)–G/C (S)) and a flanking primer pair for barcode amplification” by insertion into “lentiviral vector pRSI9-U6-(sh)-UbiC-TagRFP-2A-Puro (Cellecta) at the ClaI-XhoI site” (see e.g. pg 441, Figure 1a, and first sheet of Online Methods, left col., first paragraph, and ), which corresponds to Claims 27 and 29.    
The Map of pRSI9-U6-(sh)-UbiC-TagRFP-2A-Puro (the plasmid vector used by Bhang et al.) shows insertion of barcode sequences between the ClaI and XhoI sites (positions 1798 to 2164, respectively) which removes the U6 promoter while leaving the RSV promoter (at positions 6 to 232) intact and capable of directing transcription of inserted barcode sequences (see third sheet of four).  The Map further shows a constitutive human ubiquitin C promoter (UbC) directing expression of TagRFP, a red fluorescent protein analogous to the GFP of Nguyen et al., with in-frame linkage to coding sequences for a T2A tandem repeat expression element and puromycin N-acetyltransferase (PuroR on the Map), which corresponds to Claims 10 and 12.   
Regarding Claims 10 and 12, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify an MPG derived vector and its use (according to Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. as explained above) with an in-frame insertion, and then use, of a T2A tandem repeat expression element to the 3’ end of the GFP coding sequence, analogous to the TagRFP-T2A arrangement in the Map of pRSI9-U6-(sh)-UbiC-TagRFP-2A-Puro, with the reasonable expectation of successfully adding a means for creating polycistronic or multigene mRNAs.  
Regarding Claim 24, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify an MPG derived vector and its use (according to Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. above), after insertion of a T2A element as explained above, with an in-frame insertion of an rtTA coding sequence, as taught by Sawen et al., downstream of the T2A element, with the reasonable expectation of successfully creating a polycistronic (or multigene) construct to express rtTA for use with a TetOP-H2b-mCherry construct as taught by Sawen et al.  Additional motivation for the insertion of means for rtTA expression is provided by recognition (of an artisan having ordinary skill) that it permits retention of the TetOP arrangement taught by Sawen et al. and so removes the need for testing a different inducible system.  
Regarding Claims 27 and 29, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify an MPG derived vector and its use (according to Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. as explained above) by constructing and using semi-random barcodes with flanking sequences for barcode amplification, as taught by Bhang et al., in place of the 27 bp variable barcode downstream of the GFP coding region with the reasonable expectation of successfully improving the ability to retrieve barcodes from linear genomic DNA fragments (as taught by Cheung et al.) without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of a known technique to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant's arguments filed with the 7/22 Reply (see pgs 12-15) have been fully considered with the totality of the record.  They arguments are not persuasive. 
In the Reply on page 13, Applicant argues that 

    PNG
    media_image2.png
    210
    447
    media_image2.png
    Greyscale


This is not persuasive because contrary to Applicant’s arguments, Le Devedec et al. teach the use of two reporter constructs; and Shearwin et al. teach two transcription units in one nucleic acid molecule.  
Applicant next references Sawen et al. and argues the lack of motivation to include their single construct with another reporter construct because “[t]he only motivation to do such a combination and pick that specific construct configuration to include in a nucleic acid molecule [ ] comes from Applicant’s own specification” (see pg 13, 2nd full ¶).  This argument is not persuasive because as explained in the first statement of rejection above, an artisan having ordinary skill would recognize advantages in transducing and inserting a single nucleic acid construct, as compared to two constructs.  And as also explained above, Shearwin et al. teach two transcription units in one nucleic acid molecule.  
Applicant also references Le Devedec et al. and argues that they “do[ ] not provide any description, suggestion, or motivation for combining more than one reporter construct in a single nucleic acid molecule” (see pg 13, 3rd full ¶).  This argument is not persuasive because Le Devedec et al. do teach combining more than one reporter construct in a single cell, and as explained above, Shearwin et al. teach two transcription units in one nucleic acid molecule. 
Then Applicant references Bhang et al. and argues that they “fail[ ] to describe, teach, or suggest a single double stranded nucleic acid molecule containing two different reporter construct” (see pgs 13-14, bridging ¶).  This argument is understood as applying to the rejection of Claims 10, 12, 24, 27 and 29 above, which includes application of Bhang et al.  And this argument is not persuasive because, as explained above, Le Devedec et al. teach the use of two reporter constructs, and Shearwin et al. teach two transcription units in one nucleic acid molecule, and the advantages of transducing and inserting a single nucleic acid construct.  
Applicant next argues that Bhang et al. “fail[ ] to describe a transcribable barcode” (Ibid), which is understood as applying to the rejection of Claims 27 and 29 above.  This argument is not persuasive because as explained in the first statement of rejection above, Nguyen et al. teach transcription of a barcode sequence linked to a GFP coding sequence transcribed by the same promoter.  
Applicant further references Shearwin et al. and argues that they “do[ ] not provide the requisite motivation to combine two different reporter constructs [ ] in the first place” (see pg 14, 1st and 2nd full ¶).  This argument is not persuasive because Le Devedec et al. teach combining two reporter constructs in a single cell, and it would have been obvious to an artisan having ordinary skill to include the two on a single molecule to simplify their introduction into a cell as explained above.  
And in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see pgs 14-15, bridging ¶), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the above rejections, the cited teachings provide all elements of the claims, and there is no evidence of record that knowledge gleaned only from the instant application is included in the grounds of rejection.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635